Citation Nr: 1828835	
Decision Date: 05/17/18    Archive Date: 05/23/18

DOCKET NO.  17-19 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder. 

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1960 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the issue of entitlement to a TDIU has been raised and the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim.  Rice, 22 Vet. App.at 453-54.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claim for entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder is remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.



The Veteran asserts that his psychiatric symptoms are significantly worse than reflected on the March 2017 VA C&P Examination Report.  See August 2017 Representative Affidavit.  Specifically, the Veteran notes that the March 2017 VA C&P Examination Report failed to report his symptoms of memory loss, severe depression, irritability, and social isolation.  Id.  The Board notes that the Veteran's psychiatric symptoms are documented throughout the record, including in the September 2010 and December 2011 VA C&P Examination Reports.  See September 2010 VA C&P Examination Report (noting the Veteran has memory deficits and noting the Veteran's problems falling back asleep); December 2011 VA C&P Examination Report (reflecting the Veteran's test results are indicative of anti-social behavior); April 2014 Consultation Note (noting the Veteran's depressed mood); April 2014 Psychological Evaluation (reporting symptoms of memory loss, detachment from others, and anger outbursts).  Accordingly, the Board finds that the March 2017 VA C&P Examination Report fails to accurately address the full extent of the Veteran's psychiatric symptomatology.  Consequently, another VA examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (establishing that when the VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).

The claim of entitlement to a TDIU is inextricably intertwined with the increased rating claim for an acquired psychiatric disorder.  The outcome of the Veteran's appeal on this issue has an immediate effect on his claim for a TDIU.  Therefore, consideration of this claim must be deferred pending resolution of his increased rating claim.  Harris v. Derwinski, 1 Vet. App. 180   (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file the Veteran's VA treatment records, dated from March 2017, forward.



2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected acquired psychiatric disorder.  Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be used for this purpose.

The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  The examination should include any necessary diagnostic testing or evaluation.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3. Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


